I concur in the majority's analysis and disposition of appellant's third, fourth, and fifth assignments of error based upon the presumption of regularity when a transcript is not provided by the appellant. However, I do not believe the lack of a transcript precludes consideration of the trial court's determination appellant's motion was untimely filed. Nevertheless, I find the trial court did not abuse its discretion in finding the motion untimely under the facts presented in the case sub judice. Finally, unlike the majority, I would sustain the appellant's first assignment of error. Despite my belief the trial court erred in finding the appellant's motion to be moot, such error is meaningless given the two independent reasons noted supra for affirming the trial court's judgment. Accordingly, I join in the judgment reached by this court.